Citation Nr: 0309108	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  01-09005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating higher than 40 percent for a cervical 
spine disability.

Entitlement to a rating higher than 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Regan, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1997.  This case comes to the Board of Veterans' Appeals 
(Board) from multiple RO decision.  A June 1999 RO decision 
granted service connection and a 20 percent rating for a 
cervical spine disorder; the veteran appealed for a higher 
rating.  An April 2000 RO decision granted a higher rating of 
40 percent for the cervical spine disorder; the veteran 
continues to appeal for a higher rating.  In April 2000, the 
RO also granted service connection and a 10 percent rating 
for a right knee disability; the veteran appeals for a higher 
rating for that condition as well.


REMAND

In December 2002, the Board undertook additional development 
of the evidence on the issues of higher ratings for the 
cervical spine and right knee disorders, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development has been completed, including obtaining 
additional VA medical records and providing a compensation 
examination in March 2003.  However, that regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Principi, No. 
02-7304 (Fed. Cir. May 1, 2003).  In view of this, the case 
must be remanded for the following: 

The RO should readjudicate the veteran's 
claims for higher ratings for cervical 
spine and right knee disorders, in light 
of the evidence received since the 
October 2001 statement of the case.  As 
to the cervical spine disorder, this 
should include consideration of the new 
rating criteria of Diagnostic Code 5293 
(intervertebral disc syndrome) which 
became effective on September 23, 2002.  
If the claims are denied, the RO should 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


